Citation Nr: 0110130	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  95-22 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling, under the criteria 
in effect prior to and since January 12, 1998.  

2.  The propriety of the initial noncompensable percent 
rating assigned for the veteran's service-connected 
hypertensive heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from February 1975 to February 
1980.

This appeal is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision by the RO that 
denied entitlement to a rating in excess of 10 percent for 
hypertension under the criteria then in effect.  In April 
1997, the Board remanded this matter to the RO for further 
action.  

The Board notes that, by regulatory amendment effective 
January 12, 1998, substantive changes were made to the 
schedular criteria for evaluating cardiovascular disorders, 
as set forth in 38 C.F.R. § 4.104.  See 62 Fed. Reg. 65207-
65224 (1997).  Thereafter, in March 2000, the RO granted 
entitlement to service connection for hypertensive heart 
disease and assigned a noncompensable rating effective July 
23, 1998.  Although the RO considered the veteran's 
hypertension under the new criteria, it was determined that 
an increased rating was not warranted.  The veteran was sent 
a supplemental statement of the case that provided the new 
diagnostic criteria for hypertension.  

Thereafter, the veteran and his representative expressed that 
the matter of a higher rating for hypertensive heart disease 
was also being appealed.  The veteran was issued a statement 
of the case that included the diagnostic criteria for 
hypertensive heart disease  The Board notes that the issue of 
an increased rating for hypertension is inextricably 
intertwined with the issue of a higher rating for 
hypertensive heart disease.  Thus, both are in appellate 
status.  However, since the veteran in essence is appealing 
the rating decision which granted service connection for 
hypertensive heart disease, the claim for a higher rating for 
that disability must be considered in light of Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

The Board notes that in a January 1999 rating decision, 
service connection was granted for pseudofolliculitis and a 
noncompensable rating was assigned effective August 1996.  In 
addition, the current rating for post-operative scar, 
spermatocelectomy, was confirmed and continued.  In January 
1999, the veteran was notified of this decision and of his 
procedural and appellate rights.  The veteran did not 
initiate an appeal to that rating decision.  

In a July 2000 rating decision, the RO denied an increased 
rating for post-operative scar, spermatocelectomy, and 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for 
prostatitis.  In July 2000, the veteran was notified of this 
decision and of his procedural and appellate rights.  
Thereafter, a notice of disagreement was received and a 
statement of the case was issued.  The Board notes that the 
period during which the veteran may perfect his appeal has 
not yet expired.  Thus, the only issues in appellate status 
are those listed on the front page of this decision. 


FINDINGS OF FACT

1.  Prior to January 12, 1998, continuous medication was 
shown to be necessary for control of hypertension with a 
history of diastolic blood pressure predominantly 100 or 
more, but the veteran's diastolic pressure was not 
predominantly 110 or more.  

2.  Since January 12, 1998, continuous medication has been 
shown to be necessary for control of hypertension with a 
history of diastolic blood pressure predominantly between 90 
and 105, but the veteran's diastolic pressure was not 
predominantly 110 or more; the veteran's systolic readings 
were all 140.  

3.  Since the effective date of the grant of service 
connection for hypertensive heart disease in July 1998, that 
disorder has been manifested, in pertinent part, by left 
ventricular hypertrophy on echocardiogram; however, the 
evidence does not show more than one episode of acute 
congestive heart failure in the past year, workload of 
greater than 3 METs (metabolic equivalents) but not greater 
than 5 METs (the veteran exercised at 16 METs); or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent; ejection fraction was normal.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hypertension, under the rating criteria in effect prior to 
and since January 12, 1998, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7101 
(2000); Diagnostic Code 7101 (1997).

2.  The criteria for an initial 30 percent rating from the 
July 23, 1998, effective date of the grant of service 
connection, are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.104, Diagnostic Code 7007 (2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that VA's duty to assist the 
appellant in developing all evidence pertinent to the claim 
has been met.  In this regard, the Board notes that the 
veteran has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  Moreover, VA has conducted reasonable efforts 
to assist him in obtaining evidence necessary to substantiate 
his claim.  In this respect, the RO has made numerous 
attempts to develop the record and has afforded the veteran 
VA examinations.  The Board notes that the veteran was 
treated by Dr. Michael Trent for a period of time that 
predated his current claims for higher ratings.  The record 
reflects that although the clinical records of the veteran 
were requested from this physician, they were not forthcoming 
and Dr. Trent has died.  The veteran also indicated that he 
was unable to obtain these records due to Dr. Trent's death.  
Accordingly, records cannot be obtained from this physician.  
Thus, the Board finds that the claim is ready to be reviewed 
on the merits.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  


I.  Background

In a July 1980 rating decision, service connection was 
granted for hypertension based upon blood pressure readings 
of 122/90 at the time of discharge and 124/98 at the time of 
an April 1980 VA examination.  A noncompensable disability 
evaluation was assigned.  In February 1984, the veteran 
requested a higher rating.  Based upon a recent blood 
pressure reading of 142/114 and the need for medication to 
control hypertension, the disability rating for the veteran's 
hypertension was increased to 10 percent.

In August 1994, the veteran's claim for an increased rating 
for hypertension was received.  The veteran asserted he was 
recently told by a VA doctor that he had left-sided enlarged 
heart due to his hypertension and that he had been receiving 
regular treatment for his hypertension.  

In conjunction with his claim, the veteran was afforded a VA 
examination in January 1995.  At that time, the veteran 
reported having a feeling of a powerful heartbeat while in 
bed, some chest tightness over the substernal location, and 
some questionable weakness and paresthesia in the right leg.  
It was noted that the veteran was taking medication to 
control his hypertension.  Heart examination revealed a 
regular sinus rhythm and no murmurs or thrills.  Heart sounds 
were normal and the heart was not enlarged.  EKG was normal.  
Mild microcytic anemia and hypertension partially controlled 
by medication were diagnosed.  No blood pressure readings 
were recorded in the examination report.

In an April 1995 rating decision, the veteran's claim for an 
increased rating was denied.  The veteran appealed that 
determination.  

In July 1995, the veteran was afforded a VA hypertension 
examination.  At that time, the veteran complained of 
intermittent atypical chest pain that would awaken him at 
night with a racing heartbeat.  The veteran related that the 
pain lasted for less than one minute.  The veteran also 
indicated that he had dyspnea on exertion with walking up 2 
flights of stairs.  He indicated that he had substernal chest 
pressure that lasted for approximately 10-15 seconds.  The 
examiner referred to chest x-rays which were taken in 
association with the examination.  The radiological report 
indicated that the veteran's heart size was within normal 
limits and that the pulmonary vasculature appeared normal.  
However, the examiner referred to an echocardiogram, which 
appeared to have been performed at the Allen Park VA facility 
that showed left ventricular hypertrophy.  The examiner also 
noted that the veteran's sister apparently died at age 50 
from congestive heart failure.  On examination, the veteran's 
sitting blood pressure was 150/112 on the left and 144/104 on 
the right; his standing blood pressure was 160/104 on the 
left; and his recumbent blood pressure was 150/96 on the 
left.  There were no orthostatic changes in his pulse that 
was in the low 80's.  Respiratory rate was 16 and he was 
afebrile.  The head, eyes, ears, nose, and throat examination 
was unremarkable.  The fundi were poorly visualized, but 
there was no evidence of papilledema or hemorrhage.  The neck 
showed no mass or adenopathy.  The lungs were clear.  The 
heart revealed a regular rate and rhythm with a normal SI and 
SII.  There was no SIII or SIV.  There was no heave present.  
The abdomen was benign and there was no bruit.  The 
extremities showed no edema or rash.  The veteran was noted 
to have normal distal pulses.  The examiner diagnosed 
essential hypertension and left ventricular hypertrophy.

During 1995, VA outpatient clinical records recorded blood 
pressure readings as follows: 144/102, 148/90, 166/100, 
148/94, 156/107, 140/88, and 183/105.  During 1996, VA 
outpatient clinical records recorded blood pressure readings 
as follows: 124/74, 148/90, 148/96, 138/92, 116/88, and 
120/80.  

In October 1997, the veteran was afforded another VA 
hypertension examination.  At that time, the veteran reported 
having chest pain that occasionally radiated down his right 
arm and lasted up to 15 seconds.  It was noted that the 
veteran was taking medication to control his hypertension.  
On examination, blood pressure in the right arm sitting was 
160/105; the heart rate was 66; and the respiratory rate was 
14.  In the left arm, the blood pressure was 160/100.  The 
head, neck, eye, and ear examinations were normal.  The neck 
revealed no lymphadenopathy, thyroidomegaly, jugular venous 
distention, or carotid bruits.  The lungs were clear to 
auscultation and percussion and there was no wheezing.  The 
heart had a regular rate and rhythm with no SIII, SIV, or 
murmur.  The point of maximal impulse was normal.  There was 
no rub or click.  The abdomen was soft and nontender with no 
bruits or organomegaly.  The upper and lower extremities were 
equal 2+ pulses bilaterally.  There was no edema and the 
veteran was neurologically intact.  

It was noted that a 2D echocardiogram was performs in October 
1997 which reveled normal left ventricular chamber size, wall 
motion and ejection fracture estimate.  There was mild left 
ventricular hypertrophy only.  There appeared to be no 
significant valvular disease and no paracardial effusion was 
present.  The impression was essential hypertension; 
hypertensive heart disease secondary to hypertension; and 
atypical chest pain, most likely related to coronary artery 
disease. 

On January 12, 1998, substantive changes were made to the 
schedular criteria for evaluating cardiovascular disorders, 
including hypertension, as set forth in 38 C.F.R. § 4.104.  
See 62 Fed. Reg. 65207-65224 (1997).  

In July 1998, the veteran was afforded another VA 
hypertension examination.  It was noted that the veteran was 
taking medication to control his hypertension.  The veteran 
complained of shortness of breath and chest pain.  On 
examination, the veteran's blood pressure was 140/90 
standing; 140/90 sitting; and 140/90 lying down.  The 
funduscopic examination did not reveal hypertensive 
retinopathy.  There was no jugular venous distention of the 
neck and no carotid bruit.  Heart examination revealed 
regular rate and rhythm, SI and SII heard.  There was no SIII 
or murmur.  Lungs revealed clear vesicular breath sounds 
without wheezes or rales.  There was no pedal edema.  

Echocardiogram showed a normal left ventricular chamber size, 
mild left ventricular hypertrophy, normal left ventricular 
wall motion, normal left ventricular ejection fraction 
estimated, normal left atrial size, normal right ventricular 
chamber size, normal right atrial size, normal aortic root 
diameter, normal aortic valve leaflets and diastolic 
mobility, E:A mitral flow reversal suggestive of abnormal 
diastolic filling, trace valve leaflets and diastolic 
mobility, normal appearance of visualized pulmonic leaflets, 
and no pericardial effusion seen.  Stress tests showed 
adequate exercise tolerance with normal hemodynamic response.  
The veteran exercised at 16 METs (metabolic equivalent).  
There were no clinical symptoms suggesting ischemia.  The 
veteran was electrocardiographically negative for ischemia.  
Electrocardiogram showed normal sinus rhythm, early 
repolarization, normal electrocardiogram when compared with 
October 1997 electrocardiogram.  Chest x-ray reveled that the 
heart was not enlarged and there were no acute infiltrations.

The diagnoses were hypertension, well-controlled blood 
pressure on antihypertensive therapy; mild left ventricular 
hypertrophy on echocardiogram; atypical chest pain; moderate 
hypercholesterolemia; and mild hypochromia and miscocytosis 
on peripheral smear.  

In October 1999, a VA examiner opined that the veteran's left 
ventricular hypertrophy was related to his hypertension.  It 
was further opined that the veteran's left ventricular 
hypertrophy was a sign of hypertensive heart disease.

Thereafter, in March 2000, the RO granted entitlement to 
service connection for hypertensive heart disease and 
assigned a noncompensable rating effective July 23, 1998.  
Although the RO considered the veteran's hypertension under 
the new rating criteria, which went into effect on January 
12, 1998, it was determined that an increased rating was not 
warranted.  The veteran was sent a supplemental statement of 
the case that provided the new diagnostic criteria for 
hypertension.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (2000).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

Initially, the Board finds that VA's duty to assist the 
appellant in developing all evidence pertinent to each of the 
claims on appeal has been met.  The veteran's service medical 
records and post-service treatment records have been 
obtained, and the veteran has undergone pertinent VA 
examination to assess the severity of each of the 
disabilities under consideration.  Furthermore, the veteran 
has not identified any additional, relevant evidence that has 
not been requested or obtained.  Thus, the Board finds that 
the claim is ready to be reviewed on the merits.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

A.  Hypertension

The veteran has been rated under Diagnostic Code 7101, which 
governs ratings for hypertension.  As noted above, however, 
the applicable criteria for rating cardiovascular disorders, 
including hypertension, were revised, effective January 12, 
1998 (during the pendency of this appeal).  Where a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  Thus, the Board will consider whether a 
higher rating for hypertension was warranted prior to January 
12, 1998 under the former criteria, as well as whether a 
higher is warranted since January 12, 1998 under either the 
former or revised criteria.  The Board notes that the new 
version of the regulation may only be applied as of the 
effective date of that change.  See VAOPGCPREC 3-2000 (2000).  

Under the criteria of 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997), effective prior to January 12, 1998, a 10 percent 
evaluation was warranted for diastolic pressure of 
predominantly 100 or more, while a 20 percent evaluation is 
in order for diastolic pressure of predominantly 110 or more, 
with definite symptoms.  If continuous medication was shown 
necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent was assigned.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997).

A review of the medical records dated prior to January 12, 
1998 reveals that there was an approximate balance of blood 
pressure readings which showed diastolic pressure of under 
100 as there were that showed diastolic pressure 
predominantly 100 or more.  However, the veteran has clearly 
been taking medication to control the hypertension.  There 
was only one reading of over 110. 

Accordingly, the Board finds that, prior to January 12, 1998, 
continuous medication was shown to be necessary for control 
of hypertension with a history of diastolic blood pressure 
predominantly 100 or more.  As such, the 10 percent rating 
was warranted; however, since diastolic pressure of 
predominantly 110 or more was not shown, a higher 20 percent 
rating was not warranted prior to January 12, 1998.  

Under the revised criteria of 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2000), effective as of January 12, 1998, a 10 
percent evaluation is warranted for diastolic pressure of 
predominantly 100 or more or systolic pressure of 
predominantly 160 or more; a 10 percent evaluation is also 
the minimum evaluation for an individual with a history of 
diastolic pressure of predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
is warranted for diastolic pressure of predominantly 110 or 
more, or systolic pressure of predominantly 200 or more.

A review of the medical records dated from January 12, 1998 
reveals that the veteran remained on continuous medication.  
The pertinent blood pressure readings consist of those made 
on examination in July 1998 which were all 140/90.  As such, 
it does not appear that the criteria for even a 10 percent 
rating was met under the former criteria.  However, the 
veteran's blood pressure readings have tended to fluctuate 
over the years with the diastolic pressure remaining 
predominantly between 90 and 105.  As such, the Board finds 
that since January 12, 1998, a 10 percent rating continued to 
be warranted under the former criteria.  However, the next 
higher, 20 percent, has not been warranted under either the 
former or revised criteria, as there have been no diastolic 
readings of 110 or above, or predominantly 100, respectively.  

The Board has also considered the veteran's systolic pressure 
in connection with considering a higher evaluation under the 
revised criteria.  The Board notes, however, that since 
January 12, 1998, the veteran's systolic pressure has only 
been 140, far short of the predominantly 200 systolic reading 
warranted for at least the next higher, 20 percent evaluation 
under the revised criteria.   

Under these circumstances, the Board must conclude that, as 
the criteria for a rating in excess of the currently assigned 
10 percent evaluation, under the criteria in effect before or 
since January 12, 1998, have not been met, and the veteran's 
claim for a higher evaluation must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. § 5107(b)); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991). 


B.  Hypertensive Heart Disease

The Board notes, at the outset, that the RO has not 
explicitly considered the propriety of "staged rating" in 
evaluating the veteran's hypertensive heart disease, 
consistent with the Fenderson case, cited to above.  However, 
the Board does not consider it necessary to remand this claim 
to the RO for issuance of a statement of the case on this 
issue.  This is because the claims file reflects 
consideration of additional evidence in light of the 
applicable rating criteria at various points during the 
appeal.  Thus, the RO effectively considered the 
appropriateness of its initial evaluation under the 
applicable rating criteria in conjunction with the submission 
of additional evidence at various times during the pendency 
of the appeal.  The Board considers this to be tantamount to 
a determination of whether "staged rating" was appropriate; 
thus, the Board finds that a remand of the case would not be 
productive, as it would not produce a markedly different 
analysis on the RO's part, or give rise to markedly different 
arguments on the veteran's part.  Furthermore, as set forth 
below, the veteran's hypertensive heart disease has warranted 
the same rating since the effective date of service 
connection for that disability. 

The veteran has been rated under Diagnostic Code 7007, which 
governs ratings for hypertensive heart disease.  

The Board notes that 38 C.F.R. § 4.104 states that one MET is 
the energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 milliliters per kilogram of body weight 
per minute.  When the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope develops is required 
for evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that  results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.

Under Diagnostic Code 7007, a 10 percent rating is warranted 
for workload of greater than 7 METs but not greater than 10 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication required; a 30 percent 
rating is warranted for workload of greater than 5 METs but 
not greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or x-ray; 
and a 60 percent rating is warranted for more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  

The medical evidence of record dated from the effective date 
of the grant of service connection (July 23, 1998) shows that 
the veteran exercised at 16 METs.  However, echocardiogram 
showed mild left ventricular hypertrophy.  As noted, for a 30 
percent rating to be warranted evidence of cardiac 
hypertrophy must be shown on electrocardiogram, 
echocardiogram, or x-ray.  Although the veteran's left 
ventricular hypertrophy was noted to be mild, he does have 
cardiac hypertrophy as shown on echocardiogram.  As such, the 
criteria for an initial evaluation of 30 percent is met.  
However, a 60 percent rating is not warranted as the evidence 
does not show more than one episode of acute congestive heart 
failure in the past year, workload of greater than 3 METs but 
not greater than 5 METs (as noted, the veteran exercised at 
16 METs); or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent; ejection fraction was normal.  


ORDER

A rating in excess of 10 percent, under the criteria in 
effect prior to and since January 12, 1998, is denied.






An initial 30 percent rating for hypertensive heart disease 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

